DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/22 has been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 10-12 and 14 recite first and second supply cartridge portions. The intended scope of supply cartridge portions in unclear in light of the specification as no definition of this term is provided. Applicant appears to provide examples: ”the first and second supply cartridge portions may be configured as a gear pump type or a plunger type, respectively”. This appears to indicate applicant is using the term cartridge in a manner that is contrary to the ordinary meaning of the term. 

    PNG
    media_image1.png
    480
    752
    media_image1.png
    Greyscale

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cartridge” in claim 14 may be being used by the claim to mean some type of pump, while the accepted meaning is provided above. The term is indefinite because the specification does not clearly redefine the term.
 	Additionally, the intended scope of the term portion of “supply cartridge portions” is unclear. In other words, what meaning does the term portion add to the claim in comparison to the term not being in the claim? Does applicant mean only a portion of a cartridge is required by the claim? The intended scope of the claim is unclear in light of the specification. 
Claim 15 is rejected based on its dependency to claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors:  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser US 4741623 in view of Squitieri US 4869954 in further view of Tonami US 20160201667 in further view of machinerylubrbrication.com published 08/02/2017.
 	Regarding claim 1, Hauser discloses a dispenser for heat dissipating material (see e.g. Fig 1).
	Hauser does not disclose a method for determining a dispensing apparatus for a heat- dissipating material, comprising steps of: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus, wherein the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler; and determining suitability of the dispensing apparatus based on the detected amount of the internal material, wherein the internal material is detected using an ICP analysis.  
 	Squitieri discloses the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler (see e.g. col 3 lines 4-8, and col 4 lines 17-27).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the material of Squitieri in dispenser of Hauser to gain the benefit of dispensing a “thermally conductive material for use in dissipating thermal energy, especially in electronic devices” as taught by Squitieri in col 1 lines 4-8.  
 	Tonami discloses a method for determining wear in a pump associated with a sliding member (see e.g. 0001, 0055), the method including determining a dispensing apparatus 20 for a heat- dissipating material (see viscous liquid in 0033), comprising steps of: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus (see step 2 in Fig 3 and 0037-0038, and 0044); and determining suitability of the dispensing apparatus based on the detected amount of the internal material (see steps 3-5 in Fig 3 and wear determination and abnormality in 0047-0048 wherein suitable is read as determined not to be abnormal as opposed to being determined to be abnormal or determined to be able to continue operating as opposed to being determined to be stopped operating).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Tonami in the system of Hauser as modified above to gain the benefit of detecting wear associated with the sliding members of the pumps of Hauser such as wear associated with the sliding plungers 17 in the cylinders 9.  
 	Tonami does disclose the use of iron powder and iron oxide powder (see 0039 and 0058) as the wear metal desirably of size 0.1 μm to 3 μm (see 0038).
 	Machinerlylubrication.com discloses wear metal testing for iron of size less than 5 μm using an ICP test (see the annotated webpage of machinerylubrication.com via web.archive.org). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an ICP test in the system of Hauser as modified above to gain the benefit of verifying any previous test results of the system with a known iron wear metal test for particles in the range of 5 μm and less.  

 	Regarding claims 7-12, Hauser as modified above discloses:
	Claim 7: the heat-dissipating material comprises a filler having a Mohs hardness of 8 or more (see aluminum oxide in col 4, lines 25-27 of Squitieri).  
 	Claim 8: in the heat dissipating material, the filler having a-the Mohs hardness of 8 or more is present in an amount of 80 wt% or more relative to a total weight of the entire filler in the heat- dissipating material (see e.g. col 4 lines 17-27 of Squitieri).  
 	Claim 9: in the heat dissipating material, the filler weight is present in an amount of 70 wt% or more relative to a total weight of the entire heat-dissipating material paste weight (see e.g. col 4 lines 17-27 of Squitieri).    
 	10. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 1, 4wherein the dispensing apparatus comprises a dispensing part equipped with first and second supply cartridge portions (left and right pumps comprising piston 17 and cylinder 9 of Hauser), and one or more static mixers (6 of Hauser) individually connected to the first and second supply cartridge portions (see e.g. Fig 1 of Hauser), respectively, and the heat-dissipating material flows out through the static mixer (out of 45 as in Fig 1 of Hauser).  
 	11. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 10, wherein the first supply cartridge portion (left pump comprising piston 17 and cylinder 9 of Hauser in Fig 1) is provided to supply a main resin and a thermally conductive filler (see e.g. the abstract, col 2 lines 41-43, col 3 lines 4-8, and col 4 lines 17-27 of Squitieri) to the static mixer (6 of Hauser), and the second supply cartridge portion (right pump comprising piston 17 and cylinder 9 of Hauser in Fig 1) is provided to supply a curing agent and the thermally conductive filler (see e.g. the abstract, col 2 lines 41-43, col 3 lines 4-8, and col 4 lines 17-27 of Squitieri) to the static mixer (6 of Hauser).  It is noted that “is provided to supply” is an intended use limitation that merely requires the first and second cartridges be capable of supplying a main resin and a thermally conductive filler to the static mixer, and a curing agent and the thermally conductive filler to the static mixer, respectively. There is no requirement in the claim e.g. that the cartridges actually supply a filler. Therefore, since the first and second cartridges of Hauser are capable of supplying a main resin and a thermally conductive filler to the static mixer, and a curing agent and the thermally conductive filler to the static mixer, respectively, Hauser meets the “is provided to supply” limitations of the claim.
 	12. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 10, wherein the first and second supply cartridge portions are configured as a gear pump type or a plunger type, respectively (see pistons 17 in cylinders 9 of the pumps of Hauser).
 	Regarding claim 13, Hauser discloses a dispenser for heat dissipating material (see e.g. Fig 1).
 	Hauser does not disclose a method for determining a dispensing apparatus for a heat-dissipating material, comprising: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus, wherein the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler; and determining suitability of the dispensing apparatus based on the detected amount of the internal material in the heat-dissipating material, wherein the internal material is detected using an ICP analysis, wherein the heat-dissipating material is configured to be injected to a battery module by the dispensing apparatus.  
 	Squitieri discloses the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler (see e.g. col 3 lines 4-8, and col 4 lines 17-27), wherein the heat-dissipating material is configured to be injected to a battery module by the dispensing apparatus (see e.g. “The filled binder is useful by itself or in conjunction with a reinforcing substrate for dissipating heat from an electronic component or device” as in col 2, lines 26-29 wherein a battery module is an electronic component of device). It is noted that “configured to be” (i.e. capable of) is an intended use and the heat dissipating material of Squitieri is capable of being injected to a battery module as in col 2, lines 26-29 wherein a battery module is an electronic component of device.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the material of Squitieri in dispenser of Hauser to gain the benefit of dispensing a “thermally conductive material for use in dissipating thermal energy, especially in electronic devices” as taught by Squitieri in col 1 lines 4-8.  
 	Tonami discloses a method for determining wear in a pump associated with a sliding member (see e.g. 0001, 0055), the method including determining a dispensing apparatus 20 for a heat- dissipating material (see viscous liquid in 0033), comprising steps of: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus (see step 2 in Fig 3 and 0037-0038, and 0044); and determining suitability of the dispensing apparatus based on the detected amount of the internal material (see steps 3-5 in Fig 3 and wear determination and abnormality in 0047-0048 wherein suitable is read as determined not to be abnormal as opposed to being determined to be abnormal or determined to be able to continue operating as opposed to being determined to be stopped operating).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Tonami in the system of Hauser as modified above to gain the benefit of detecting wear associated with the sliding members of the pumps of Hauser such as wear associated with the sliding plungers 1a and 2a.  
 	Tonami does disclose the use of iron powder and iron oxide powder (see 0039 and 0058) as the wear metal desirably of size 0.1 μm to 3 μm (see 0038).
 	Machinerlylubrication.com discloses wear metal testing for iron of size less than 5 μm using an ICP test (see the annotated webpage of machinerylubrication.com via web.archive.org). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an ICP test in the system of Hauser as modified above to gain the benefit of verifying any previous test results of the system with a known iron wear metal test for particles in the range of 5 μm and less.  

 	Regarding claim 14, Hauser discloses a dispenser for heat dissipating material (see e.g. Fig 1) wherein the dispensing apparatus comprises a dispensing part (See e.g. Fig 1) equipped with first and second supply cartridge portions (as best understood in light of applicant’s specification, see pumps including pistons 17 and cylinders 9), and one or more static mixers (6) individually connected to the first and second supply cartridge portions (see Fig 1), respectively, and the heat-dissipating material flows out through the static mixer to be injected (via 45) to be injected.
 	Hauser does not disclose a method for determining a dispensing apparatus for a heat-dissipating material, comprising: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus, wherein the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler; and determining suitability of the dispensing apparatus based on the detected amount of the internal material in the heat-dissipating material, wherein the internal material is detected using an ICP analysis, and the heat-dissipating material to be injected to a battery module.  
 	Squitieri discloses the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler (see e.g. col 3 lines 4-8, and col 4 lines 17-27), wherein the heat-dissipating material to be injected to a battery module (see e.g. “The filled binder is useful by itself or in conjunction with a reinforcing substrate for dissipating heat from an electronic component or device” as in col 2, lines 26-29 wherein a battery module is an electronic component or device). It is noted that “to be injected into a battery module” is an intended use and the heat dissipating material of Squitieri is capable of being injected to a battery module as in col 2, lines 26-29 wherein a battery module is an electronic component of device.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the material of Squitieri in dispenser of Hauser to gain the benefit of dispensing a “thermally conductive material for use in dissipating thermal energy, especially in electronic devices” as taught by Squitieri in col 1 lines 4-8.  
 	Tonami discloses a method for determining wear in a pump associated with a sliding member (see e.g. 0001, 0055), the method including determining a dispensing apparatus 20 for a heat- dissipating material (see viscous liquid in 0033), comprising steps of: detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus (see step 2 in Fig 3 and 0037-0038, and 0044); and determining suitability of the dispensing apparatus based on the detected amount of the internal material (see steps 3-5 in Fig 3 and wear determination and abnormality in 0047-0048 wherein suitable is read as determined not to be abnormal as opposed to being determined to be abnormal or determined to be able to continue operating as opposed to being determined to be stopped operating).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the method of Tonami in the system of Hauser as modified above to gain the benefit of detecting wear associated with the sliding members of the pumps of Hauser such as wear associated with the sliding pistons 17 in cylinders 9.  
 	Tonami does disclose the use of iron powder and iron oxide powder (see 0039 and 0058) as the wear metal desirably of size 0.1 μm to 3 μm (see 0038).
 	Machinerlylubrication.com discloses wear metal testing for iron of size less than 5 μm using an ICP test (see the annotated webpage of machinerylubrication.com via web.archive.org). 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an ICP test in the system of Hauser as modified above to gain the benefit of verifying any previous test results of the system with a known iron wear metal test for particles in the range of 5 μm and less.  
  	Hauser as modified above discloses:
 	15. (new) The method of claim 14, wherein the static mixture is configured to inject the 4Application No.: 16/641,120Docket No.: LGCHEM 3.3F-2569 heat-dissipating material into the battery module through a plurality of injection holes formed on the battery module (The discharge duct and valve 45 of Hauser is structurally capable of injecting the4Application No.: 16/641,120Docket No.: LGCHEM 3.3F-2569 heat-dissipating material into a battery module through a plurality of injection holes formed on the battery module, therefore Hauser meets the limitations of the claim. It is noted that “configured to” is an intended use limitation. There is no requirement in the claim that the heat dissipating material actually be injected 4Application No.: 16/641,120Docket No.: LGCHEM 3.3F-2569into the battery module through a plurality of injection holes formed on the battery module, the claim only requires the static mixer be configured to do so.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauser US 4741623 in view of Squitieri US 4869954 in further view of Tonami US 20160201667 in further view of machinerylubrbrication.com published 08/02/2017 in further view of Wen CN101393108B published 2010.
 	Regarding claim 2, Tonami appears to disclose wherein if the internal material is detected below a predetermined amount, the dispensing apparatus is determined to be suitable (Tonami detects the metal power in Step 2 of Fig 3, and then a determination is made based on various determination conditions wherein it is determined if wear has occurred to such a degree that there is a problem for quality maintenance of the fluid passing through to thereby determine that abnormality has occurred. Thus one of ordinary skill in the art would understand that some threshold of concentration or amount of metal powder would be used to determine the degree of wear and to avoid false positive conclusions due to normal wear which is inherent.).
 	However, Tonami does not explicitly state the term threshold when disclosing the various conditions. 
 	However, Wen discloses monitoring system for wear status (see page 1 at paragraph 1 of the English translation) with a ferrographic abrasive particle recognition system (see page 2 of the English translation at the last paragraph) including the use of thresholds for providing an early warning signal when the concentration of abrasive particles when the concentration of abrasive particles is above a given threshold (see e.g. page 2 at paragraphs 3-4 of the English translation and page 4 at paragraph 5 of the English translation).
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize a concentration threshold for wear detection as taught by Wen in the system of Hauser as modified above to gain the benefit providing an early warning signal based on “experiments and theoretical analysis” as taught by Wen on page 7 at paragraph 5 of the English translation.  
 	Regarding claims 3-5, Hauser as modified in claim 2 discloses:
 	3. (currently amended) The method for determining a dispensing apparatus for a heat dissipating material according to claim 2, wherein the internal material comprises iron (Fe) (see 0039 of Tonami).  
 	Regarding claims 4-5, Wen as modified above does not provide specific examples. Rather, Wen states: “For the specific wear monitoring object, the threshold curve of the electrostatic signal of abrasive particles needs to be established through experiments and theoretical analysis”. Thus, one of ordinary skill in the art would understand that thresholds (i.e. ranges) would vary depending on the system being monitored. Therefore, any particular threshold (i.e. range) could be used depending on the system being monitored.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a threshold such that when iron is detected below 30 mg/kg, the dispensing apparatus is determined to be suitable, or when if the iron is detected below 10 mg/kg, the dispensing apparatus is determined to be suitable, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges]. 
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the thresholds in claims 4-5 in the system of Hauser as modified above to gain the benefit providing “an early warning signal” based on “experiments and theoretical analysis” (as taught by Wen on page 7 at paragraph 5 of the English translation) for a given material dispensed from the dispensing apparatus of Hauser.  	
	
 	
Response to Arguments
Applicant argues:
Applicant respectfully traverses. However, in order to expedite the prosecution of the present application, Applicant has amended claim 1 to include the limitation of "detecting an internal material of a dispensing apparatus from a heat-dissipating material discharged from the dispensing apparatus, wherein the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler, and determining suitability of the dispensing apparatus based on the detected amount Application No.: 16/641,120Docket No.: LGCHEM 3.3F-2569of the internal material in the heat-dissipating material, wherein the internal material is detected using an ICP analysis." Such features are not taught in the cited references. 
Naka teaches a material dispensing apparatus that may dispense or mix materials at a predetermined ratio/amount. However, Naka does not teach or suggest determining suitability of a dispensing apparatus based on a detected amount of an internal material in the heat-dissipating material, wherein the internal material is detected using an ICP analysis and the heat-dissipating material comprises a resin component of urethane series and a thermally conductive filler, as recited in claim 1. The Examiner further relies on Tonami for its teaching of determining wear of a pump by performing an X-ray process on a fluid passing through the pump of the apparatus from Tonami. The Examiner asserted that the fluid, such as viscous liquid, from Tonami is equivalent to the heat- dissipating material of the present application. Applicant respectfully disagrees. 
Tonami is silent regarding the types of the fluid that may be used in its apparatus. Tonami never teaches or suggests detecting an internal material of a dispensing apparatus from a heat-dissipating material, as claimed in claim 1. Furthermore, Tonami never teaches or suggests a heat-dissipating material including a resin component of urethane series and a thermally conductive filler. 
The Examiner further relies on Machinerylubrication.com for its teaching of using ICP analysis on oil to determine the amount of wear metal therein. However, oil is different from a heat- dissipating material. Oil from Machinervlubrication.com is different from a heat-dissipating material including a resin component of urethane series and a thermally conductive filler in the claimed invention. Thus, Machinerylubrication.com provides no teaching or suggestions to replace its oil with a heat-dissipating material to perform an ICP analysis, as recited in the claimed invention. 

 	Examiner’s answer
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	

Applicant argues
During the interview dated May 12, 2022, the Examiner stated that the heating dissipating material is similar to oil as they both include fluid. Applicant respectfully disagrees. Different fluids have different characteristics that provide different functions and properties. For example, water and oil are both fluids but they each have different properties that may utilize for different purposes. However, the characteristics and chemical structures of water are different from those of oil as water is just not oil. Thus, the mere assertion that oil is equivalent or similar to a heat dispatching material does not provide sufficient motivation for one of skill in the art to modify the oil from Machinerylubrication.com into a heating dissipating material as asserted by the Examiner. 
7 
No Motivation - Missing Elements 
Furthermore, Applicant respectfully submits there is no motivation to combine the teachings from Machinerylubrication.com into the apparatus from Tonami, as Tonami and Machinerylubrication.com fundamentally teach different analysis techniques to detect different objects. One of the ordinary skill in the art, when look into the ICP analysis on oil from Machinerylubrication.com, would not be motivated to replace the X-ray analysis from Tonami as Tonami never teaches or suggests analyzing wear metal amount in oil. 

 	Examiner’s answer
 	Firstly, the examiner did not replace the analysis techniques of Tonami.
 	Secondly, aApplication No.: 16/641,120pplicant argues the combination of references are not obvious to one of ordinary skill in the art. However, the examiner turns to the obvious rationales of MPEP 2143 II (A)- (e) to support the examiner's finding of obviousness:
 	A) Combining prior art elements according to known methods to yield predictable results (Combining a known test technique for detecting if iron wear metal is present in a material [ICP test] with a known material which may include iron wear metal [the know material: a resin component of urethane series with a thermally conductive filler material] to yield the predictable result of detecting if iron wear metal is present in the known material);
 	(B) Simple substitution of one known element for another to obtain predictable results (Using a known test technique for detecting if iron wear metal is present in a material [ICP test] by detecting if iron wear metal is present in one known material [the know material: a resin component of urethane series with a thermally conductive filler material] rather than another known material [oil] to obtain the predictable result of detecting if iron wear metal is present in the known material);
 	C) Use of known technique to improve similar devices (methods, or products) in the same way (Using a known test technique for detecting if iron wear metal is present in a material [ICP test] by detecting if iron wear metal is present in a known material [a resin component of urethane series with a thermally conductive filler material]);
 	(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (Applying a known test technique for detecting if iron wear metal is present in a material [ICP test] to a known material [the known material: a resin component of urethane series with a thermally conductive filler material] with the predictable result of determining if wear metal is present in the known material);
 	(E) "Obvious to try" — choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (There are a finite number of tests for detecting if iron wear metal of a size below 5 microns is present in a material [with the ICP test being one known test], and the ICP test would lead to the predictable result of verifying the presence of iron wear metal in known material [a resin component of urethane series with a thermally conductive filler material]);

Applicant argues
Docket No.: LGCHEM 3.3F-2569Furthermore, Tonami and Machinerylubrication.com fail to teach using an ICP analysis on a heat-dissipating material in the claimed invention. A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and Court held that the parameter was not recognized in the art to be a result- effective variable. Similarly, in the present case, using an ICP analysis on a heat-dissipating material and such heat-dissipating material including a resin component of urethane series and a thermally conductive filler are never taught from Naka, Tonami and Machinerylubrication.com. Naka, Tonami and Machinerylubrication.com simply did not recognize using an ICP analysis on a heat-dissipating material as a factor that is detectable to determine an internal material of a dispensing apparatus. Thus, a primefacie case of obviousness is not established. 
The Examiner further relied on Squitieri for its teaching of a composition of a heat-dissipating material. However, Squitieri does not have any teachings or suggestions related to using an ICP analysis on a heat-dissipating material to determine an internal material of a dispensing apparatus. Thus, Squitieri does not cure the deficiency of Naka, Tonami and Machinerylubrication.com. 

 	Examiner’s answer
 	Applicant provides arguments with regard to ICP analysis based on range variables deemed result effective variables. However, MPEP 2144.05 pertains to claimed ranges which does not apply to the claimed ICP analysis as there is variable range claimed regarding the ICP analysis.

Applicant argues


NEW CLAIMS 
Applicant has added new claims 13-15. Applicant believes that the new claims are fully supported by the specification and are patentable over the references of record. Particularly, none of the cited references teaches methods of dispensing a heating-dissipating material by a dispensing8 Application No.: 16/641,120Docket No.: LGCHEM 3.3F-2569apparatus for a battery module. Thus, Applicant submits that no new matter has been added and respectfully request allowance of these claims. 

 	Examiner’s answer
 	The limitations regarding the battery are all intended use limitations. There is no requirement in the claims that a battery actually be e.g. injected with a heat dissipating material. Therefore, the cited references meet the limitations of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746